      Case 1:20-cv-00095-HSO-RPM Document 32 Filed 02/17/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSPPI
                          SOUTHERN DIVISION


SEAN LANCASTER                                                           PLAINTIFF

vs.                                                    No. 1:20-CV-0095-HSO-RPM

CITY OF BILOXI                                                       DEFENDANTS
PATRICK J. GOTTE, INDIVIDUALLY
AND IN HIS REPRESENTATIVE CAPACITY;
JOHN MILLER, CHIEF OF POLICE, CITY OF BILOXI




                     ORDER GRANTING CITY OF BILOXI’S
                     MOTION FOR SUMMARY JUDGMENT


      THIS MATTER came before the Court on a Motion for Summary Judgment

[ECF Dkt. #26] filed on behalf of the City of Biloxi pursuant to Rule 56 of the Federal

Rules of Civil Procedure, and the Court, having reviewed the Response submitted on

behalf of the Plaintiff, Sean Lancaster [ECF Dkt. #29] and noting that Lancaster

concedes that the City of Biloxi is entitled to judgment as a matter of law as to any

claim he has asserted for municipal liability or failure to adequately train and

supervise pursuant to 42 U.S.C. § 1983, and further that he has withdrawn and

dismissed any claims asserted as to the City of Biloxi under the Mississippi Tort

Claims Act, and the Court finds that the City of Biloxi is entitled to judgment as a

matter of law as to all claims in this cause.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the City of

Biloxi’s Motion for Summary Judgment as to any and all claims asserted by the

Plaintiff for municipal liability pursuant to 42 U.S.C. § 1983 is hereby granted and
     Case 1:20-cv-00095-HSO-RPM Document 32 Filed 02/17/21 Page 2 of 2




those claims are hereby dismissed with prejudice.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the City of Biloxi’s

Motion for Summary Judgment as to any claims asserted by Sean Lancaster

pursuant to 42 U.S.C. § 1983 for alleged failure to train and supervise is hereby

granted and those claims are hereby dismissed with prejudice.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the City of Biloxi is

entitled to summary judgment as to any claims asserted by Sean Lancaster pursuant

to the Mississippi Tort Claims Act and those claims are hereby dismissed with

prejudice.

      SO ORDERED this the 17th day of February, 2021.


                                             s/ Halil Suleyman Ozerden
                                             HALIL SULEYMAN OZERDEN
                                             UNITED STATES DISTRICT JUDGE

Prepared by:


J. HENRY ROS, ESQUIRE
Mississippi Bar Number 5668
CURRIE JOHNSON & MYERS, P.A.
Attorneys at Law
925 Tommy Munro Drive, Suite H
Biloxi, Mississippi 39532
(228) 385-1010
(228) 385-1011 fax
hros@curriejohnson.com




                                         2
